Citation Nr: 9910602	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-32 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin condition, 
claimed as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1960 to February 
1970.  He also had later reserve service, including a brief 
period of active service in February-March 1990 (active duty 
for training during which he incurred a service-connected low 
back disability).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision of the VA RO 
which denied service connection for a skin condition, claimed 
as secondary to Agent Orange exposure.  

In March 1999, the veteran filed a claim for a total 
compensation rating based on individual unemployability 
(based on his service-connected low back condition).  As this 
issue is not currently in appellate status, it is referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a skin condition, 
claimed as secondary to Agent Orange exposure.  


CONCLUSION OF LAW

The veteran's claim for service connection for a skin 
condition, alleged to be due to Agent Orange exposure, is not 
well grounded.  38 U.S.C.A. § 5107 (a) (West 1991 & Supp. 
1998).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
July 1960 to February 1970, including service in Vietnam.  
Service medical records show that the veteran was treated on 
several occasions for skin conditions.  He had a cold sore on 
his mouth in June 1961.  In July 1961, he was seen several 
times for a recurrent infection of various areas of his body, 
including the hands, arms, legs, and face; he said that sores 
seemed to reappear whenever he got a small scratch; and one 
of the records describes the condition as involving areas of 
neurodermatitis.  In November 1961, he was seen for removal 
of a wart on his left foot.  A scaling eruption on the dorsum 
of his left foot was treated in July 1964.  In July and 
September 1968, the veteran had warts on his hands removed.  
The skin was normal on discharge examination in February 
1970.  

After his active duty, the veteran had reserve service with 
periods of active duty for training (including a period of 
active service in February-March 1990 during which he 
incurred his service-connected low back condition).  Periodic 
medical examination and treatment records (dated to September 
1990) from reserve service show normal skin.  A number of 
records note that the veteran was allergic to penicillin and 
Betadine, and on a September 1990 medical history form he 
reported he would develop a skin rash from Betadine; a 
September 1990 examination showed normal skin.

In September 1996, the veteran submitted, to the RO, a copy 
of an August 1996 letter which was sent to him (and other 
veterans) by the Veterans Health Administration of the VA; 
the letter advises that service connection was available for 
certain diseases (which were listed) based on exposure to 
Agent Orange in Vietnam.  With this letter, the veteran 
submitted his own September 1996 statement in which he 
related that for the past 10 years he had been seeing Dr. 
David Kohl for "multiple myeloma and soft-tissue sarcoma" 
(two of the conditions listed in the VA letter which was sent 
to him) and that arm and neck lesions had been removed; the 
veteran asked whether his condition was due to Agent Orange 
exposure.

In November 1996, the veteran filed a formal claim for 
service connection for a skin condition, including skin 
cancer, which he asserted was due to Agent Orange exposure.

On VA examination in January 1997, the veteran stated that 
his period of active duty included service in Vietnam where 
he sprayed and handled Agent Orange.  He said that he had 
skin cancer.  He stated that since he was in Cyprus, during 
service in 1967, he had had multiple skin lesions of the 
upper and lower extremities, back, neck, and forehead.  He 
said the lesions had recurred and had periodically been 
removed, the last time a year ago.  He reported that biopsies 
of the lesions were always benign but he was told that they 
were pre-cancerous.  On examination, multiple diffuse scaly, 
slightly raised, and whitish lesions, mainly on the upper 
extremities were noted.   There were some lesions on his 
ears, face, and back.  Lesions were more pronounced on the 
right forearm.  No vascular changes or nervous manifestations 
were noted.  The VA examiner contacted the veteran's 
physician, David Kohl, M.D., who reported on the results of 
several biopsy reports.  Dr. Kohl indicated that in 1991 the 
veteran had basal cell carcinoma removed from his left pre-
auricular area, and had a lesion removed from his back which 
was thought to be hemangioma but shown by biopsy to be a 
fibro lesion.  The veteran's most recent biopsy in June 1996 
was consistent with inflamed keratosis.  The VA examiner 
summarized that most of the veteran's diffuse lesions were 
consistent with inflamed keratosis, except for the back 
lesion and the facial lesion which were consistent with basal 
cell carcinoma.  The VA examiner diagnosed multiple skin 
lesions consistent with inflamed keratosis, fibro lesions 
removed from the back, and basal cell carcinoma of the left 
pre-auricular area removed in 1991.  The VA examination 
included color photographs showing several areas on the 
veteran's hands and forearms.  




II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The law provides that a veteran who served in the Republic of 
Vietnam during the Vietnam era, and who has one of the listed 
Agent Orange related diseases, is presumed to have been 
exposed during such service to certain herbicide agents 
(e.g., Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  In the case of such a veteran, service 
incurrence for the following diseases will be presumed if 
they are manifest to a compensable degree within specified 
periods, even if there is no record of such disease during 
service:  chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcomas.  The presumptive period 
for the listed skin conditions (chloracne, other acneform 
diseases consistent with chloracne, and porphyria cutanea 
tarda) is one year following the veteran's last exposure to a 
herbicide agent while on active duty.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e); McCarrt v. West, 12 Vet.App. 
164 (1999).

The veteran claims service connection for a skin condition 
which he contends is secondary to Agent Orange exposure.  His 
claim presents the threshold question of whether he has met 
his initial burden of submitting evidence to show that his 
claim is well grounded, meaning plausible.  If he has not 
presented evidence that his claim is well grounded, there is 
no further duty on the part of the VA to assist him with his 
claim, and the claim must be denied.  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  For the veteran's 
claim for service connection to be plausible or well 
grounded, it must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).  

There is no medical evidence that the veteran has the Agent 
Orange conditions (listed in 38 C.F.R. § 3.309(e)) of 
multiple myeloma or soft-tissue sarcoma, as he reported in 
his 1996 statement to the RO; it appears he simply copied 
these medical terms from a recent VA letter which was sent to 
him and which listed all Agent Orange related diseases.  As 
to skin conditions, the law provides that chloracne, other 
acneform diseases consistent with chloracne, and porphyria 
cutanea tarda are subject to presumptive service connection 
based on exposure to Agent Orange.  There is no medical 
evidence that the veteran has any of these skin conditions.  
The Secretary of the VA has determined, under the authority 
granted by the Agent Orange Act of 1991, Pub. L. 102-4, 105 
Stat. 11, based on reports from the National Academy of 
Sciences and other medical and scientific studies, that a 
presumption of service connection does not apply to any other 
skin condition including skin cancer.  Based on the absence 
of medical and scientific information demonstrating an 
association between any other skin condition and herbicide 
exposure, the VA Secretary has not added any other skin 
condition to the list of presumptive diseases.  See Notices, 
61 Fed.Reg. 41442 (1996), 59 Fed.Reg. 341 (1994).

The veteran's service medical records from the veteran's 
1960-1970 active duty (which included Vietnam service) show 
only acute and transitory episodes of minor skin disorders 
such as non-specific infections and warts which resolved with 
treatment.  The skin was normal at the examination for 
separation from active duty in 1970, and a number of later 
reserve medical records show normal skin.  There is no 
evidence of skin conditions related to the brief period of 
active service in early 1990.  Evidence shows that during the 
1990s the veteran has been treated by Dr. Kohl for inflamed 
keratosis on various areas of his body, a fibro lesion of the 
back, and a basal cell carcinoma of the face, and such skin 
conditions were noted on the 1997 VA examination.  None of 
these skin conditions are listed in the legal authority 
pertaining to presumptive service connection for Agent Orange 
related diseases.

The legal authority on presumptive service connection for 
Agent Orange diseases is of no benefit to the veteran in 
establishing service connection for his current skin 
condition (inflamed keratosis, fibro lesion, and basal cell 
carcinoma).  Under the circumstances, for his claim to be 
well grounded he would have to submit competent medical 
evidence of causality, linking his current skin disorder to 
Agent Orange exposure or other incidents of service.  
McCarrt, supra; Darby v. Brown, 10 Vet.App. 243 (1997); 
Caluza, supra.  The veteran has submitted no such medical 
evidence.  He has made statements alleging his current skin 
condition was caused by Agent Orange exposure, but such 
statements do not constitute competent medical evidence of 
causality, since laymen have no competence to give a medical 
opinion on diagnosis or etiology of a disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In the absence of competent medical evidence of causality, as 
discussed above, the veteran's claim for service connection 
for a skin disorder, claimed as secondary to Agent Orange 
exposure, is implausible and must be denied as not well 
grounded.  


ORDER

Service connection for a skin condition, claimed as secondary 
to Agent Orange exposure, is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 

